 


Exhibit 10.3


SENIOR EXECUTIVE OFFICER SEVERANCE AGREEMENT


THIS SENIOR EXECUTIVE OFFICER SEVERANCE AGREEMENT is made as of March 31, 2016,
between TELEFLEX MEDICAL EUROPE LTD. with a registered address of Garrycastle
Business & Technology Park, Athlone, Co. Westmeath, Ireland (the “Company”) and
KAREN BOYLAN (“Executive”).


Background


A.
Executive is employed by the Company as Vice President Global Regulatory Affairs
and Quality Assurance.



B.
The purpose of this Agreement is to provide for certain severance compensation
and benefits to be paid or provided to Executive in the event of the termination
of her employment under circumstances specified herein and to provide also for
certain commitments by Executive respecting the Company and Group.



Terms


THE PARTIES, in consideration of the mutual covenants hereinafter set forth, and
intending to be legally bound hereby, agree as follows:


1.Definitions


The following terms used in this Agreement with initial capital letters have the
respective meanings specified therefor in this Section.


“Affiliate” of any Person means any other Person that controls, is controlled by
or is under common control with the first mentioned Person.


“Agreement” preceded by the word “this” means this Senior Executive Officer
Severance Agreement, as amended at any relevant time.


“Annual Incentive Plan” means the Management Incentive Plan (MIP) or Executive
Incentive Plan (EIP) which are offered by the Company providing for the payment
of annual bonuses to certain employees of the Company, including Executive, as
such Plans may be amended from time to time or, if such Plans shall be
discontinued, any similar Plan or Plans in effect at any relevant time.


“Base Salary” of Executive means the annualized base rate of salary paid to
Executive as such may be increased from time to time.




   

--------------------------------------------------------------------------------


 


“Board” means the Board of Directors of the Company.


“Cause” means (a) misappropriation of funds, (b) conviction of a crime involving
moral turpitude, (c) gross negligence in the performance of duties, which gross
negligence has had a material adverse effect on the business, operations,
assets, properties or financial condition of the Company and its subsidiaries
taken as a whole or (d) refusal to comply with clause 5 (travel requirement) of
the Contract of Employment.


“Change of Control Severance Agreement” means the Executive Severance Agreement
relating to termination of employment of Executive after the occurrence of a
Change of Control of the Company (defined in such Agreement).


“Confidential Information” has the meaning specified in Section 7.


“Contract of Employment” shall mean the contract of employment entered into
between the Company and Executive of 6 December 2012, as may be amended from
time to time.


“Disability” shall mean Executive’s continuous illness, injury or incapacity for
a period of six consecutive months.


“Employment” means substantially full time employment of Executive by the
Company or any of its Affiliates.


“Good Reason” means the occurrence of one or more of the following:


(a)
A change of the principal office or work place assigned to Executive to a
location more than 25 miles distant from its location immediately prior to such
change.

(b)
A material reduction by the Company of the executive title, duties,
responsibilities, authority, status, reporting relationship or executive
position of Executive; provided that if the Company sells or otherwise disposes
of any part of its business or assets or otherwise diminishes or changes the
character of its business, the change in the magnitude or character of the
Company’s business resulting therefrom will not itself be deemed to be a
reduction of Executive’s responsibilities, authority or status within the
meaning of this clause (b).

(c)
A reduction of Executive’s Base Salary or a material reduction in the
Executive’s annual target incentive opportunity under the Annual Incentive Plan.



“Group” means the Company and all Affiliates.




2
  

--------------------------------------------------------------------------------


 


“Health Care Continuation Period” means the period commencing on the Termination
Date and ending on the earlier of (i) the last day of the Severance Compensation
Period or (ii) the first date on which Executive is eligible to participate in a
health care plan maintained by another employer.


“Insurance Benefits Period” means the period commencing on the Termination Date
and ending on the earlier of (i) the last day of the Severance Compensation
Period or (ii) the first date on which Executive is eligible to participate in a
life and / or accident insurance plan     maintained by another employer.


“Notice of Termination” shall mean notice of termination under the Contract of
Employment.


“Performance Period” applicable to any compensation payable (in cash or other
property) under any Plan, the amount or value of which is determined by
reference to the performance of participants or the Company or the fulfillment
of specified conditions or goals, means the period of time over which such
performance is measured or the period of time in which such conditions or
performance goals must be fulfilled.


“Person” means an individual, a corporation or other entity or a government or
governmental agency or institution, which may include a Restricted Competitor.


“Plan” means a plan of the Company or Group for the payment of compensation or
provision of benefits to employees in which plan Executive is or was, at all
times relevant to the provisions of this Agreement, a participant or eligible to
participate.


“Prorated Amount” has the meaning specified in Section 3(c).


“Release” has the meaning specified in Section 6.


“Relevant Business” means the business or businesses from time to time carried
on by the Group limited to the activities with which the Executive was
materially concerned or involved in the course of her employment during the 12
month period prior to the Termination Date;


“Restricted Area” means the international territory in which Executive managed
the Company’s Relevant Business in the 12 months prior to the Termination Date;


“Restricted Competitor” means CR Bard, Medtronic Minimally Invasive Therapies
(f/k/a Covidien), Coloplast, Wellspect Healthcare (div. of Dentsply, f/k/a Astra
Tech), Smiths Medical, Intersurgical, B. Braun, Vygon, Pajunk, Ambu, and / or
CareFusion (div. of Becton, Dickinson and Company), or any merged, acquiring or
successor entity of any of these organisations, or any third party that may,
between the commencement of this Agreement and the Termination Date, acquire all
or a substantial part of the assets or business of any one of these
organisations.


“Severance Compensation Period” means the period commencing on the Termination
Date and continuing for a period equal to the sum of three weeks for each
completed year of Employment; provided, however, that in no event shall the
Severance Compensation Period be (a) less than nine


3
  

--------------------------------------------------------------------------------


 


months or (b) greater than 12 months; provided further that the Severance
Compensation Period shall be reduced by a term equal to the notice period
provided for under the Notice of Termination..


“Termination Date” means the date specified in a Notice of Termination, as may
be amended by the Company, which date shall be the date Executive’s Termination
of Employment occurs.


“Termination of Employment” means a cessation by the Company of Executive’s
Employment for any reason, other than a cessation occurring (i) by reason of
Executive's death or (ii) under circumstances which would entitle Executive to
receive compensation and benefits pursuant to the Change of Control Severance
Agreement, or (iii) for Cause.


“Year of Termination” means the Year in which the Executive’s Termination Date
occurs.


“Year” means a fiscal year of the Company.


1.    Continued Employment of Executive


The parties acknowledge that Executive’s employment by the Company is terminable
on notice, or by payment of salary in lieu of notice, and subject to such terms
and conditions as contained in the Contract of Employment. Nothing in this
Agreement shall be construed as giving Executive any right to continue in the
employ of the Company.


2.        Compensation upon Termination of Employment.


Subject to and conditional upon Executive’s strict compliance with the terms of
this Agreement, upon Termination of Employment (i) by the Company other than for
Cause, or (ii) by Executive within 3 months after the occurrence of a Good
Reason, Executive will receive from the Company the following payments and
benefits:


(a)    Cash Bonuses for Years Preceding the Year of Termination.


If any cash bonus pursuant to an Annual Incentive Plan in respect of a
Performance Period which ended before the Year of Termination shall not have
been paid to Executive on or before the Termination Date, the Company


4
  

--------------------------------------------------------------------------------


 


will pay Executive such bonus in the amount of Executive’s award earned for the
Performance Period in the form of a single lump sum cash payment on the later of
the 15th day following the Termination Date or the date that is 2-1/2 months
following the end of the Performance Period. Save as provided for in clause
3(c), no other bonus payment shall be payable.


(a)    Continuation of Base Salary


The Company will continue to pay Executive Base Salary as in effect immediately
prior to the Termination Date for the duration of the applicable Severance
Compensation Period (“Base Salary Continuation”) in accordance with the
Company’s normal payroll schedule and payroll practices in effect from time to
time, subject to all applicable withholdings and deductions provided, however,
that if the Termination Date was preceded by a period of illness leave, then the
Base Salary Continuation shall be payable by reference to Executive’s Base
Salary as in effect immediately prior to the Executive’s illness leave.


In the event that Executive is made redundant, then any statutory redundancy
payment to     which Executive is entitled shall be offset against the Base
Salary Continuation payment calculated as of the Termination Date and Executive
shall not be entitled to double recovery in respect of any statutory redundancy
payment.


(b)
Payment of Annual Incentive Plan Award for Performance Period Not Completed
Before the Termination Date.



If Notice of Termination of Executive’s employment is issued by the Company
before the last day, but after completion of at least six months, of a
Performance Period under the Annual Incentive Plan, the Company will pay
Executive the Prorated Amount of Executive’s award under the Annual Incentive
Plan for that Performance Period. The amount of the award, from which the
Prorated Amount is derived, shall be determined based on the degree to which
each performance goal on which such award is based has been achieved at the end
of the Performance Period (provided that any individual performance component
shall be equal to the target award amount for such component). The “Prorated
Amount” of the award means an amount equal to the portion of the award which
bears the same ratio to the amount of the award as the portion of such
Performance Period expired immediately before the date on which Notice of
Termination of the Executive’s employment


5
  

--------------------------------------------------------------------------------


 


is issued by the Company bears to the entire period of such Performance Period.
The amount to which Executive is entitled under this Section 3(c) shall be paid
in the form of a single lump sum cash payment on the date that is 2-1/2 months
following the end of the Performance Period.


(c)    Outplacement


The Company shall reimburse Executive for expenses incurred for outplacement
services during the period from the date on which Notice of Termination is
issued to the expiration of the Severance Compensation Period, up to a gross
maximum aggregate amount of €18,000 inclusive of VAT and outlay, which services
shall be provided by an outplacement agency selected by Executive. The Company
shall reimburse Executive within 15 days following the date on which the Company
receives proof of payment of such expense, which proof must be submitted no
later than December 1st of the calendar year after the calendar year in which
the expense was incurred and although addressed to Executive the amount will be
payable by the Company. Notwithstanding the foregoing, Executive shall only be
entitled to reimbursement for those outplacement service costs incurred by
Executive on or prior to the last day of the eighteenth month following the
Termination Date. Any such payment may be subject to statutory deductions.


(d)    Health Care Coverage


Subject to statutory deductions, during the Health Care Continuation Period, the
Company will provide health care coverage under the Company’s then-current
health care Plan for Executive and Executive’s spouse and eligible dependents on
the same basis as if Executive had continued to be employed during that period.
If not permitted under the relevant Plan, and subject to statutory deductions,
the Company shall pay an amount equivalent to the cost to it of providing cover
for the Executive and Executive’s spouse and eligible dependants on the same
basis as if the Executive had continued to be a member of the Plan during the
Health Care Continuation Period.


(e)    Life and Accident Insurance


Subject to statutory deductions and the terms, limitations and exclusions of the
Plan or Plans for provision of life and accident insurance and the Company’s
related policies of group insurance, during the Insurance


6
  

--------------------------------------------------------------------------------


 


Benefits Period the Company will provide life and accident insurance coverage
for Executive comparable to the life and accident insurance coverage which
Executive last elected to receive as an employee under the applicable Plan for
such benefits, subject to modifications from time to time of the coverage
available under such Plan or related insurance policies which are applicable
generally to global executive officers. The cost of providing such insurance
will be borne by the Company and Executive in accordance with the Company’s
policy then in effect for employee participation in premiums, on substantially
the same terms as would be applicable to a global executive officer. The Company
shall pay its share of such premiums to the applicable insurance carrier(s) on
the due date(s) established by such carrier(s), but in no event later than the
last day of the calendar year in which such due date(s) occurs. If not permitted
under the relevant Plan, and subject to statutory deductions, the Company shall
pay an amount equivalent to the cost to it of providing cover for the Executive
and Executive’s spouse and eligible dependants on the same basis as if the
Executive had continued to be a member of the Plan during the Health Care
Continuation Period.


(f)    Taxable Benefits


The Company shall deduct all taxes and levies from any emoluments, payments or
benefits provided under this Agreement (including PAYE, USC, employee’s PRSI,
health contributions or any other taxes or levies which the Company and / or
Group is obliged to deduct from emoluments, payments or benefits provided to
Executive, but excluding employer’s PRSI). In the event that the amounts
deducted are insufficient to discharge the Company’s liability, Executive hereby
agrees to indemnify the Company and / or Group for all taxes, levies, interest,
penalties, costs and expenses arising therefrom. The Company shall pay all
interest, penalties, costs and expenses incurred due to its own negligent
failure to make required deductions from Executive’s compensation. The amount
payable by Executive under this clause will be such amount as will leave the
Company and / or Group in the same position (after settling all taxes, levies,
interest, penalties, costs and expenses), as it would have been if the correct
deductions had been made from all emoluments, payments or benefits provided
under this Agreement at the time such deductions were due.


3.    Deductions and Taxes


7
  

--------------------------------------------------------------------------------


 




For the avoidance of doubt, all amounts payable or benefits provided by the
Company pursuant to this Agreement shall be paid net of (i) taxes withheld or
deducted by the Company in accordance with the requirements of law and (ii)
deductions for the portion of the cost of certain benefits to be borne by
Executive. The Company reserves absolute discretion to determine the manner of
which tax should be applied to any such amounts or benefits.


4.    Compensation and Benefits Pursuant to Other Agreements and Plans


Nothing in this Agreement is intended to diminish or otherwise affect
Executive’s right to receive from the Company all compensation payable to
Executive by the Company in respect of her Employment prior to the Termination
Date pursuant to any agreement with the Company (other than this Agreement) or
any Plan.


6.    Executive’s General Release and Resignation from Board of Directors


As a condition to the obligations of the Company to pay severance compensation
and provide benefits pursuant to Section 3, the Company shall have received from
Executive on the Termination Date a written resignation from the Board and as an
officer and director of the Company, the Group, all of its Affiliates and a
general release up to the Termination Date in substantially the form of Exhibit
A and updated as necessary to reflect any changes in statutory references,
relevant benefits plans as identified or such other changes as required,
executed by Executive (the “Release”), and Executive shall not thereafter seek
to withdraw or in any way challenge the effect or scope of the Release. If


8
  

--------------------------------------------------------------------------------


 


Executive fails to resign from the Board by the Company or any Affiliate by the
Termination Date or fails to execute, or if Executive seeks to withdraw from the
Release or to in any way challenge the effect or scope, or acts in any way to
suggest she is no longer bound by the Release, no payments or benefits shall
thereafter be made or provided to Executive pursuant to this Agreement, and
Executive may be required to reimburse to the Company any payments or benefits
received by Executive pursuant to this Agreement, but Executive’s obligations
pursuant to this Agreement and Sections 7 and 8 in particular shall continue in
force.


7.    Confidential Information


Executive acknowledges that, by reason of Executive’s employment by and service
to the Company, Executive has had and will continue to have access to
confidential information of the Company, the Group and its Affiliates, including
information and knowledge pertaining to products and services offered,
innovations, designs, ideas, technology, manufacturing and assembly methods,
procedures, work instructions, plans, trade secrets, proprietary information,
distribution and sales methods and systems, sales and profit figures, customer
and client lists, and relationships between the Company, the Group and other
distributors, customers, clients, suppliers and others who have business
dealings with the Company, the Group, and its Affiliates (“Confidential
Information”). Executive acknowledges that such Confidential Information is a
valuable and unique asset of the Company, and Group and Executive covenants that
(except in connection with the good faith performance of her duties while
employed by the Company) Executive will not, either during or after Executive’s
employment by the Company, disclose any such Confidential Information to any
Person for any reason whatsoever without the prior written authorization of the


9
  

--------------------------------------------------------------------------------


 


Company, unless such information is in the public domain through no fault of
Executive or except as may be required by law or in a judicial or administrative
proceedings.


8.    Restrictive Covenants


8.1    Executive acknowledges:


(a)     that the Group is in a unique and highly specialised business;


(b)
that the Group’s market is international in scope with a limited number of
competitors;



(c)     that the Group possess a valuable body of Confidential Information;


(d)
that the Group will give her access to Confidential Information in order to
carry out her duties;



(e)
that Executive’s duties include, without limitation, a duty of trust and
confidence and a duty to act at all times in the best interests of the Group;



(f)
that Executive’s knowledge of Confidential Information directly benefits her by
enabling her to perform his duties;



(g)
that unless required for the performance of her duties the disclosure of any
Confidential Information to any actual or potential competitor of the Group will
place the Group at a serious competitive disadvantage and would cause
immeasurable (financial and other) damage to the Relevant Business;



(h)
that if, on leaving the employment of the Company, she was to hold any position
in any actual or potential competitor to the Relevant Business, it could place
the Group at a serious competitive disadvantage and would cause



10
  

--------------------------------------------------------------------------------


 


immeasurable (financial and other) damage to the Relevant Business.


8.2    Competition and Non-Solicitation
    
For a period of 12 months (such period to be reduced by such period spent on
garden leave) from the Termination Date, whether terminated by the Company or by
Executive, Executive shall not within the Restricted Area, without the prior
written consent of the Company;


(a)
directly or indirectly in any capacity either on her own behalf or in
conjunction with or on behalf of any other Person;



(i)
be engaged, concerned or interested in any capacity either on her own behalf or
in conjunction with or on behalf of any other Person in the Relevant Business or
in any business wholly or partly in competition with the Relevant Business;



(ii)
solicit or entice or endeavour to solicit or entice away from the Company or any
Affiliate or employ any Person who was employed in a senior executive,
supervisory, technical, sales or administrative capacity by the Company or any
Affiliate, at any time during the 12 months preceding the Termination Date;



(iii)
directly or indirectly call on or solicit for the purpose of diverting or taking
away from the Company or any Affiliate (including, by divulging any Confidential
Information to any competitor or potential competitor of the Company or any
Affiliate) any Person who is at the Termination Date, or at any time during the
twelve (12) month period prior to the Termination Date had been, a material or
regular customer of the Company or any Affiliate with whom



11
  

--------------------------------------------------------------------------------


 


Executive had direct personal contact as a representative of the Company or any
Affiliate, or a potential material or regular customer whose identity is known
to Executive at the Termination Date as one whom the Company or any Affiliate
was actively soliciting as a potential customer within six (6) months prior to
the Termination Date;


(iv)
interfere or seek to interfere or take steps as may interfere with the
continuance of supplies to the Company or any Affiliate (or the terms relating
to such supplies) from any Persons who are or who have been supplying
components, materials, goods or services to the Company or to any Affiliate at
any time during the 12 month period immediately preceding the Termination Date;
or



(v)
be engaged, concerned or interested in any Person who is or was at any time
during the period of 12 months immediately preceding the Termination Date a
significant or regular customer of or supplier to the Company or any Affiliate,
or who is or had been during the said 12 month period negotiating with the
Company for the supply of a significant volume of services or goods, if such
engagement, concern or interest causes or would cause the supplier or customer
to cease or materially to reduce its orders or contracts with, or the volume of
goods and services received from the Company or any Affiliate.



8.3    Executive acknowledges and agrees as follows:
    
(i)     that the restrictions set out in clause 8.2(a)(i) apply in the
Restricted Area to
Restricted Competitors only.


(ii)
that the list of Restricted Competitors does not represent the entirety of the
market in which the Group and Executive are engaged and excludes a number of
significant multinational competitors covering the medical device industry and
market, and as such, the restrictions set out in this clause 8 do not in any way



12
  

--------------------------------------------------------------------------------


 


impact on Executive’s ability to obtain employment outside of the Company or
Group.


8.4
Executive agrees that if during the continuance in force of the restrictions set
out in this clause 8, she receives an offer of employment from any person, she
will immediately provide that person with a complete and accurate copy of this
clause 8.



8.5
Executive acknowledges that while it is the intention of the parties to this
Agreement that the restrictions set out in this clause 8 are no greater than is
necessary for the protection of the interests of the Company and any Affiliate,
nevertheless in the event that any of the said restrictions be adjudged to be
invalid or unenforceable by any court of competent jurisdiction but would be
adjuged fair and reasonable if any part of the wording thereof were amended,
modified, deleted or reduced in scope, then this clause 8 shall apply with such
amendments, modifications, deletions and reductions in scope as amy be necessary
to make them valid and effective.



8.6
Nothing contained in this clause 8 shall act to prevent Executive from using
generic skills learnt while employed by the Company in any business or activity
which is not in competition with the Company or Group.



8.7
Executive acknowledges that she is subject to a separate but identical
restriction in the Contract of Employment, which shall run in parallel with the
restriction contained in this Agreement and accepts that in the event that the
restriction contained in this Agreement does not apply to her, or is deemed by a
court of competent jurisdiction not to apply to her, that the restrictions
contained in the Contract of Employment shall continue to apply.



8.8    Return of Company and Group Property.


13
  

--------------------------------------------------------------------------------


 




Upon a request by the Company following the issuance of Notice of Termination
and, in any event, at the Termination Date, Executive will deliver to the person
designated by the Company all originals and copies of all documents,
information, and other property of the Company and / or Group in Executive’s
possession, under Executive’s control, or to which Executive may have access.
Executive will not reproduce or appropriate for Executive’s own use, or for the
use of others, any Confidential Information.


9.
Cooperation.



Upon and following receipt of Notice of Termination, and upon and following the
Termination Date, Executive shall reasonably cooperate with the Company, and /
or the Group, and their officers, employees, agents, Affiliates and lawyers in
the defense or prosecution of any lawsuit, dispute, investigation or other legal
proceedings or any preparation for any such disputes or proceedings that may be
anticipated or threatened (“Proceedings”). Executive shall reasonably cooperate
with the Company, and / or the Group, and their officers, employees, agents,
Affiliates and attorneys on any other matter (“Matters”) related to Company
and/or Group business (specifically to include Teleflex Medical Incorporated and
Arrow International, Inc. business) during the period in which Executive is
employed by the Company. Executive shall reasonably cooperate with the Company,
and / or Group and their, officers, employees, agents, affiliates and lawyers in
responding to any form of media inquiry or in making any form of public comment
related to the Executive’s employment, including, but not limited to, the
Executive’s separation from the Company. Such cooperation shall include
providing true and accurate information or documents concerning, or affidavits
or testimony about, all or


14
  

--------------------------------------------------------------------------------


 


any matters at issue in any Proceedings/Matters as shall from time to time be
reasonably requested by the Company and / or Group, and shall be within
Executive’s knowledge. Such cooperation shall be provided by Executive without
remuneration, but Executive shall be entitled to reimbursement for all
reasonable vouched and appropriate expenses Executive incurs in so cooperating,
including (by way of example not by way of limitation) reasonable airplane
fares, hotel accommodations, meal charges and other similar expenses to attend
Proceedings/Matters outside of the island of Ireland. In the event Executive is
made aware of any issue or matter related to the Company and / or Group, is
asked by a third party to provide information regarding the Company and / or
Group, or is called other than by the Company as a witness to testify in any
matter related to the Company and / or Group, Executive will notify the Company
immediately in order to give the Company a reasonable opportunity to respond and
/ or participate in such Proceeding/Matter, unless Executive is requested or
required not to do so by law enforcement, or any other governmental agency or
authority.


10.    Equitable and Other Relief; Consent to Jurisdiction of Irish Courts


(a)
Executive acknowledges that the restrictions contained in this Agreement are
reasonable and necessary to protect the legitimate interests of the Company, the
Group and its Affiliates, that the Company would not have entered into this
Agreement in the absence of such restrictions, and that any violation of any
provision of these restrictions will result in irreparable injury to the Company
and / or Group. Executive represents and acknowledges that (i) Executive has
been advised by the Company to consult Executive’s own legal counsel in respect
of this Agreement and (ii) Executive has had full opportunity, prior to
execution of this Agreement, to review thoroughly this Agreement with
Executive’s counsel.

(b)
Executive agrees that the Company and / or Group shall be entitled to
preliminary and permanent injunctive relief, without the necessity of proving
actual damages, as well as an equitable accounting of all earnings, profits and
other benefits arising from any violation of this Agreement, which rights shall
be cumulative and in addition to any other rights or remedies to which the
Company and / or Group may be entitled under applicable law. Without



15
  

--------------------------------------------------------------------------------


 


limiting the foregoing, Executive also agrees that payment of the compensation
and benefits payable under Section 3 may be automatically ceased in the event of
a breach of the covenants of Sections 7 or 8 in particular.
11.    No Obligation to Mitigate Company’s Obligations.


Executive will not be required to mitigate the amount of any payment or benefit
provided for in this Agreement by seeking other employment or otherwise, nor
shall the amount of any payment or benefit provided for herein be reduced by any
compensation earned by other employment or otherwise, except to the extent
provided in Subsections 3(f) and 3(g).


12.     Deductions or Set-Offs.


The Company reserves the right to make deductions in respect of all sums from
time to time owed by Executive to the Company or any Affiliate, from Executive’s
pay, bonus, allowances, expenses, or from any amounts which may be due to
Executive by the Company pursuant to this Agreement. By Executive agreeing to
the terms and conditions set out in this letter, Executive consents to the
deduction of such sums.


13.     Notices


Save where otherwise required by law, all notices and other communications given
pursuant to or in connection with this Agreement shall be in writing and
delivered (which may be by telefax or other electronic transmission) to a party
at the following address, or to such other address as such party may hereafter
specify by notice to the other party:


If to the Company, to:


Teleflex Medical Europe Ltd.
Garrycastle Business & Technology Park
Athlone
Co. Westmeath, Ireland
Attention: General Counsel


And copy to:


16
  

--------------------------------------------------------------------------------


 




Teleflex Incorporated
550 E. Swedesford Rd.
Suite 400
Wayne, PA 19087
Attention: General Counsel


If to Executive, to:


________________________
________________________
________________________
________________________
________________________


14.    Governing Law and Jurisdiction
This Agreement shall be governed by and construed in accordance with the laws of
Ireland and the courts of Ireland shall have exclusive jurisdiction to deal with
all disputes arising from or touching upon this Agreement.
15.    Parties in Interest
This Agreement, including specifically the covenants of Sections 8 and 9, will
be binding upon and inure to the benefit of the parties and their respective
heirs, successors and assigns.
16.    Entire Agreement.


This Agreement and the Change of Control Severance Agreement contain the entire
agreement between the parties with respect to the right of Executive to receive
severance compensation upon the termination of her Employment, and such
Agreements supersede any prior agreements or understandings between the parties
relating to the subject matter of the Change of Control Severance Agreement or
this Agreement.


17
  

--------------------------------------------------------------------------------


 


Where Executive receives any benefit or payment provided for under this
Agreement, she shall not be entitled to any benefit under the Change of Control
Severance Agreement and vice versa. Under no circumstances may she be entitled
to receive payment under both agreements.
17.    Amendment or Modification.
No amendment or modification of or supplement to this Agreement will be
effective unless it is in writing and duly executed by the party to be charged
thereunder.
18.    Construction
The following principles of construction will apply to this Agreement:
(a)
Unless otherwise expressly stated in connection therewith, a reference in this
Agreement to a “Section,” “Exhibit” or “party” refers to a Section of, or an
Exhibit or a party to, this Agreement.



(b)    The word “including” means “including without limitation.”


19.    Headings and Titles
The headings and titles of Sections and the like in this Agreement are inserted
for convenience of reference only, form no part of this Agreement and shall not
be considered for purposes of interpreting or construing any provision hereof.




18
  

--------------------------------------------------------------------------------


 


EXECUTED as of the date first above written




TELEFLEX MEDICAL EUROPE LTD.




By:     /s/ Liam Kelly            
Name: Liam Kelly
Title:
Executive Vice President and


Chief Operating Officer




EXECUTIVE:


/s/ Karen Boylan            
Karen Boylan






19
  

--------------------------------------------------------------------------------


 


EXHIBIT A
GENERAL RELEASE
1.    I, Karen Boylan, for and in consideration of certain payments to be made
and the benefits to be provided to me under the Senior Executive Officer
Severance Agreement, dated as of _________________ 2015 (the “Agreement”)
between me and TELEFLEX MEDICAL EUROPE LIMITED (the “Company”) and conditioned
upon such payments and provisions, do hereby REMISE, RELEASE, AND FOREVER
DISCHARGE the Company, the Group and each of its past or present subsidiaries
and affiliates, its and their past or present officers, directors, stockholders,
employees and agents, their respective successors and assigns, heirs, executors
and administrators, the pension and employee benefit plans of the Company, the
Group or of its past or present subsidiaries or affiliates, and the past or
present trustees, administrators, agents, or employees of the pension and
employee benefit plans (hereinafter collectively included within the term the
“Company”), acting in any capacity whatsoever, of and from any and all manner of
actions and causes of action, suits, debts, claims and demands whatsoever in law
or in equity, which I ever had, now have, or hereafter may have, or which my
heirs, executors or administrators hereafter may have, by reason of any matter,
cause or thing whatsoever from the beginning of my employment with the Company
to the date of these presents and particularly, but without limitation of the
foregoing general terms, any claims arising from or relating in any way to my
employment relationship and the termination of my employment relationship with
the Company, including but not limited to, any claims which have been asserted,
could have been asserted, or could be asserted now or in the future under any
local law, including any claims and for the avoidance of doubt, I waive and
compromise any claim I may have against the Company or the Group arising out of
the constitution, contract, common law, in equity, statute (in particular, but
not limited to the Unfair Dismissals Acts 1977–2007, the Minimum Notice and
Terms of Employment Acts 1973–2005, the Organisation of Working Time Act 1997,
the Redundancy Payments Acts 1967–2014, the Terms of Employment (Information)
Acts 1994–2014, the Payment of Wages Act 1991, the Maternity Protection Acts
1994-2004 and the National Minimum Wage Act 2000, the Safety Health and Welfare
at Work Acts 2005 and 2010, the Employment Equality Acts 1998-2012, the
Protection of Employment Acts 1977 to 2014, the Employees (Provision of
Information and Consultation) Act 2006, the Protection of Employees (Part-Time)
Work Act 2001, the Protection of Employees (Fixed-Term) Work Act 2003, the
Adoptive Leave Acts 1995-2005, the Carer’s Leave Act 2001, the Data Protection
Acts 1988-2003, the European Communities (Protection of Employees on Transfer of
Undertakings) Regulations 2003, the Industrial Relations Acts 1948-2015, the
Parental Leave Acts 1998 and 2006, the Pensions Act 1990 (as amended), the
Protection of Young Persons (Employment) Act 1996, the Protection of Employees
(Temporary Agency Work) Act 2012, the Protected Disclosures Act 2014, the
Workplace Relations Act 2015), the common law or otherwise all as amended, and
all claims for counsel fees and costs; provided, however, that this Release
shall not apply to any entitlements under the terms of the Agreement or under
the Company and / or Group plans [to be named and listed exhaustively, subject
to clause 6 of the main agreement]


 

--------------------------------------------------------------------------------


 


in which I participated and under which I have accrued and become entitled to a
benefit (including indemnification and / or reimbursement to the extent provided
under the Company’s Certificate of Incorporation, bylaws or applicable insurance
policies) based on my actual service with the Company other than under any
Company separation or severance plan or programs.


Finally, I waive and compromise any claim to take a personal injuries claim
against the Company, the Group, any director, member or employee.


2.    Subject to the limitations of paragraph 1 above, I expressly waive all
rights afforded by any statute which expressly limits the effect of a release
with respect to unknown claims. I understand the significance of this release of
unknown claims and the waiver of statutory protection against a release of
unknown claims.
3.    I hereby agree and recognize that my employment by the Company was
permanently and irrevocably severed on ___________________, 2___. I also hereby
agree and recognize that I have resigned from my position as a member of the
Board of Directors of the Company, the Group as well as its subsidiaries and
affiliates, on ___________________, 2___. The Company has no obligation,
contractual or otherwise to me to hire, rehire or reemploy me in the future. I
acknowledge that the terms of the Agreement provide me with payments and
benefits which are in addition to any amounts to which I otherwise would have
been entitled.
4.    I hereby agree and acknowledge that the payments and benefits provided to
me by the Company are to bring about an amicable resolution of my employment
arrangements and are not to be construed as an admission of any violation of any
law, or of any duty owed by the Company and that the Agreement was, and this
Release is, executed voluntarily to provide an amicable resolution of my
employment relationship with the Company.
5.    I hereby acknowledge that nothing in this Release shall prohibit or
restrict me from: (i) making any disclosure of information required by law or as
directed by the Company. In addition, I understand that each of the parties
hereto (and each employee, representative, or other agent of such parties) may
disclose to any person, without limitation of any kind, the income tax treatment
and tax structure of the transactions contemplated hereby and all materials
(including opinions or other tax analyses) that are provided to such party
relating to such tax treatment and tax structure.
6.    I hereby certify that I have read the terms of this Release, that I have
been advised by the Company to discuss it with my solicitor, that I have
received the advice of counsel and that I understand its terms and effects. I
acknowledge, further, that I am executing this Release of my own volition with a
full understanding of its terms and effects and with the intention of releasing
all claims recited herein in exchange for the consideration described in the
Agreement, which I acknowledge is adequate and satisfactory to me. None of the
above named parties, nor their agents, representatives or attorneys have made


 

--------------------------------------------------------------------------------


 


any representations to me concerning the terms or effects of this Release other
than those contained herein.
7.    I hereby further acknowledge that the terms of Sections 7 and 8 of the
Agreement shall continue to apply for the balance of the time periods provided
therein and that I will abide by and fully perform such obligations. I further
acknowledge that the payment due to me during the Severance Compensation Period
are strictly subject to my compliance (to the reasonable satisfaction of the
Company) with the terms of this Agreement, but in particular Sections 7 and 8.
8.    This Release may be executed in one or more counterparts, including by
facsimile signature, each of which shall be deemed to be an original, but all of
which shall be considered one and the same instrument.
Intending to be legally bound hereby, the Company and I execute the foregoing
Release as a Deed this ______ day of _______, 20__.




PRESENT when the Common Seal of
TELEFLEX MEDICAL EUROPE LIMITED.
was affixed hereto:                


________________________________
Director
________________________________
Director / Company Secretary


SIGNED and DELIVERED by Karen Boylan        ______________________     in the
presence of:
Witness signature:    ______________________
Witness name    :    ______________________
Witness address:    ______________________


 